Citation Nr: 1455461	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-05 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a cervical spine disability. 


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1977 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2012, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  The VLJ who conducted the April 2012 hearing is no longer employed at the Board.  In an October 2014 letter, the Veteran was offered the opportunity to testify at another hearing with a different VLJ.  Because the Veteran did not respond within 30 days, per the letter's instructions, the Board will assume that he does not want another hearing. 

In December 2013, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In the Board's December 2013 remand, it referred the issues of entitlement to service connection for left arm and low back disabilities.  Since no action has yet been taken on these two issues, the Board again refers them to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In August 2009, the Veteran underwent a VA spine examination in which the examiner diagnosed a cervical spine sprain, C5-C7, but only addressed the portion of the service treatment records that pertained to a neck cyst.  In the Veteran's November 2011 substantive appeal, he stated that his service connection claim was not for the cyst on his neck, but for the neck condition that led to his neck surgery.  In a July 2011 VA addendum opinion, the examiner noted that while the Veteran's service treatment records documented an automobile accident, they only described injury to the lower back and not the cervical spine.  In the Board's December 2013 remand, it directed the RO/AMC to afford the Veteran a new VA examination.  The Board specifically directed the VA examiner to discuss the Veteran's statements regarding the onset and/or chronicity of the pertinent symptoms in forming his or her medical opinion.  

In May 2014, the Veteran was provided a VA neck (cervical spine) examination.  The examiner noted prior diagnoses of degenerative arthritis of the spine and spinal stenosis, and diagnosed degenerative cervical arthritis with myelopathy on examination.  The examiner referred to a May 1978 service treatment record which documented a neck injury that occurred when a wall locker fell on the Veteran's neck.  He stated that the Veteran's treatment pertaining to his neck did not resume until November 2008.  The examiner did not discuss the Veteran's competent history of symptoms including neck pain since service, as directed by the Board's prior remand.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  The examiner also did not discuss the service treatment record from November 1978 documenting an automobile accident.  While the previous examiner found that this record only described injury to the lower back, the same record also states that the Veteran "hit [the] dash board" and the Veteran has reported that he injured his neck during that accident (see, e.g., April 2012 hearing testimony).  Finally, the May 2014 examiner asserted that the Veteran received no treatment for his neck between 1978 and 2008, when a private MRI report and Emergency Room report of record document cervical spine problems in 1998, ten years prior to the examiner's assertion.  As a result of the foregoing, a VA addendum opinion and/or new VA examination is needed.             

On remand, the RO/AMC should obtain any outstanding VA treatment records.  For any treatment records determined to be unavailable, the RO/AMC must issue a formal finding of unavailability and notify the Veteran of such in accordance with 38 C.F.R. § 159(e).   The Veteran should also be provided an opportunity to submit any additional lay evidence in support of his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's file. 

2.  For any VA treatment records determined to be unavailable, including any records from the Jesse Brown VA Medical Center and the Hines VA Medical Center, issue a formal finding of unavailability and notify the Veteran of such in accordance with 38 C.F.R. § 159(e). 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service cervical spine (neck) symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Then, forward the Veteran's file to the same VA examiner who provided the May 2014 examination, or, if that examiner is unavailable, to a suitable replacement, to complete an addendum opinion.  If the examiner determines that a new VA examination is needed, one should be scheduled accordingly. 

The examiner should review the entire claims file and provide a clarifying opinion as to whether it is at least as likely as not that a cervical spine (neck) disability had its onset in service or within one year of discharge from service, or is otherwise related to service.  

In forming this opinion, the examiner must discuss the following:

* A May 1978 service treatment record documenting a neck injury that occurred when a wall locker fell on the Veteran's neck.

* A November 1978 service treatment record documenting an automobile accident and stating that the Veteran "hit [the] dash board" in the accident. 

* A March 1980 separation report of medical history in which the Veteran noted recurrent back pain.  

* A June 1998 private MRI report and Emergency Room record indicating cervical spine problems.  

* The Veteran's competent report of experiencing symptoms including neck and back pain since the time of the in-service accident until the present.  (See, e.g., April 2012 Board hearing transcript.)

A full explanation must be provided for any opinion expressed.  

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



